ON MOTION FOR REHEARING.
HAWKINS, Judge.
In the motion for rehearing appellant renews his criticism of certain portions of the instructions to the jury. In order that we might pass understandingly on the points urged we have again carefully reviewed the facts, the court’s charge and the objections thereto in the light of appellant’s brief and motion for rehearing. It appears to us that ' the learned trial judge realized that it was his duty to submit every issue of fact to the jury regardless of whether the issue was raised by evidence for the State or for the appellant, and regardless of which party said issue might be determined in favor of. The facts called for a rather extended charge, and while some expressions or sentences therein, if standing alone, might be subject to criticism, we remain of the opinion that when considered in its entirety the jury could not have been confused thereby, nor appellant’s rights in any way curtailed.
So believing, the motion for rehearing will be overruled and it is so ordered.

Overruled.